296 So. 2d 793 (1974)
In re Randall A. SHIELDS
v.
STATE.
Ex parte Randall A. Shields.
SC 836.
Supreme Court of Alabama.
June 20, 1974.
Watts, Salmon, Roberts, Manning & Noojin, Huntsville, for petitioner.
No brief for the State.
MERRILL, Justice.
Petition of Randall A. Shields for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Shields v. State, 52 Ala.App. 690, 296 So. 2d 786.
Writ denied.
HEFLIN, C. J., and HARWOOD, McCALL and FAULKNER, JJ., concur.